                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA


John S. Stritzinger,                 )
                                     )
               Plaintiff,            )               Civil Action No. 3:18-868-TLW
v.                                   )
                                     )
Susan Zeleniak, President of Verizon )
Federal; John Stratton,              )
Pres. Wireless Services,             )
                                     )
               Defendants.           )
____________________________________)

                                             ORDER


       Plaintiff John S. Stritzinger brought this action, pro se, on March 29, 2018. ECF No. 1.

This matter now comes before the Court for review of the Report and Recommendation

(the Report) filed by United States Magistrate Judge Paige J. Gossett, to whom this case was

previously assigned pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2), (D.S.C.).

ECF No. 11. The Report recommends that Plaintiff’s Complaint should be summarily dismissed

without prejudice and without issuance of service of process. Id. Petitioner filed Objections to the

Report, ECF Nos. 16, 17, and a supplemental motion to add parties. ECF No. 15. This matter is

now ripe for disposition.

       The Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C.

§ 636. In conducting its review, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections …. The Court is not bound by the recommendation
       of the magistrate judge but, instead, retains responsibility for the final
       determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court’s review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge’s
       findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       In light of the standard set forth in Wallace, the Court has carefully reviewed, de novo, the

Report, the Objections, and the relevant filings. As noted in the Report, Plaintiff has not complied

with the Court’s instructions and has not brought this case into proper form. Thus, for the reasons

articulated by the Magistrate Judge, it is ORDERED that the Magistrate Judge’s Report, ECF No.

11, is ACCEPTED, and Petitioner’s Objections, ECF Nos. 16, 17, are OVERRULED.

Additionally, the court has considered Plaintiff’s motion to add parties, ECF No. 15, and finds that

motion is hereby MOOT. The complaint, ECF No. 1, is hereby DISMISSED without prejudice

and without issuance and service of process.

       IT IS SO ORDERED.

                                                             __s/Terry L. Wooten______
                                                             Senior United States District Judge

March 29, 2019
Columbia, South Carolina
